A. J. WALKER, C. J.
A matter of litigation in the chancery court was determined by a decree on the award of arbitrators. The submission and award, together with the minutes of the proceedings before the arbitrators, are copied into the transcript. A motion is made to strike those matters from the record, upon the allegation' that they do not belong to the record. If this motion were granted, the appellant who makes it would not be profited; *280because tbe minutes of the court show that the award was read to the court, and that the decree was rendered on it. This being the state of the record, we would be bound to affirm. We must presume, in favor of the decree of the court below, that the submission, proceedings before the arbitrators, and award, were such as to authorize the decree. The point is so decided in Mobile Bay Road v. Yeind, 29 Ala. 325.
2. If we look to the copies of the papers connected with the arbitration found in the transcript, the case will be no better for the appellant. We find in those papers nothing which vitiates the award; and it is unquestionably, upon the face of the papers, a good statutory award. — Crook v. Chambers, at the present term; King v. Jemison, 83 Ala. 499; Tuskaloosa Bridge Company v. Jemison, 33 Ala. 476.
3. Being a statutory award, it is final, and cannot be impeached, “unless the arbitrators [were] guilty of fraud, partiality, or corruption.” — Code, § 1721; Davis v. Forshee, 34 Ala. 107; Young v. Leaird, 30 Ala. 371; King v. Jemison, supra; Bumpass v. Webb, 4 Port. 55; Willingham and Wife v. Harrell, 36 Ala. 583. We are uninformed as to what evidence was before the arbitrators, and also as to their acts and conduct, except by their award, and the minutes of their proceedings, which are unobjectionable. We could nob, therefore, find them guilty of fraud, partiality, or corruption, without indulging an unprecedented and baseless presumption. One witness was examined on the part of the appellant, for the purpose of assailing the award. The utmost tendency of the evidence of that witness was, to show that the judgment of the arbitrators was unjust. A mere error in the decision of the arbitrators, is not a ground for setting aside an award.— Young v. Leard, supra; King v. Jemison, supra; Davis v. Forshee, supra. Allowing, therefore, to the evidence its largest effect, it would be insufficient to justify the setting aside of the award. The court, therefore, did not err in rendering judgment upon it.
4. No formal pleadings are necessary to the rendition of a decree in pursuance of a statutory award; and the decree here is not erroneous, because the award was not brought before the court in a supplemental bill.
The decree is affirmed.